Pfeifer, J.,
dissenting. In Work v. State (1853), 2 Ohio St. 296, 304, this court stated when discussing the right to trial by jury: “An institution that has so long stood the trying tests of time and experience, that has so long been guarded with scrupulous care, and commanded the admiration of so many of the wise and good, justly demands our jealous scrutiny when innovations are attempted to be made upon it.” That was one hundred and forty-eight years ago, and until Loc.R. 1.14 of the Fairfield County Common Pleas Court was amended on May 2,1996, there had been no tradition of anonymous juries in Ohio.
Federal courts have allowed anonymous juries when “ ‘there is strong reason to believe the jury needs protection’ and the district court ‘tak[es] reasonable precautions to minimize any prejudicial effects on the defendant and to ensure that his fundamental rights are protected.’ ” United States v. Krout (C.A.5, 1995), 66 F.3d 1420, 1427, quoting United States v. Wong (C.A.2, 1994), 40 F.3d 1347, 1376. See, also, United States v. Talley (C.A.6, 1999), 164 F.3d 989, 1001. The federal appellate courts have required district courts to justify the use of anonymous juries by considering:
“(1) the defendants’ involvement in organized crime; (2) the defendants’ participation in a group with the capacity to harm jurors; (3) the defendants’ past attempts to interfere with the judicial process or witnesses; (4) the potential that, if convicted, the defendants will suffer a lengthy incarceration and substantial monetary penalties; and, (5) extensive publicity that could enhance the possibility that jurors’ names would become public and expose them to intimidation and harassment.” Krout, 66 F.3d at 1427; United States v. Sanchez (C.A.5, 1996), 74 F.3d 562, 564.
The use of anonymous juries in our state may in certain circumstances be appropriate after full consideration of these factors. However, nothing in the state’s brief or oral argument in this case convinces me that anonymous juries ought to be routine. To the contrary, as Justice Ranney noted so long ago, innovations such as anonymous juries should be carefully scrutinized. Work, 2 Ohio St. at 304.
As a practical matter, reviewing the names and addresses of jurors can provide invaluable information to counsel. Such information can help counsel determine whether the relative of a juror has recently been involved in a criminal matter either as a defendant or a victim and whether any jurors live in high- or low-crime areas. It is also possible that a juror’s name will sound an alarm that the juror should be questioned further. See Abramovsky & Edelstein, Anonymous Juries: In Exigent Circumstances Only (1999), 13 St. John’s J. Legal Comment. 457, 476-479 (use of anonymous juries impairs ability to make intelligent use of peremptory challenges to uncover hidden bias or interest).
David L. Landefeld, Fairfield County Prosecuting Attorney, and Gregg Marx, Assistant Prosecuting Attorney, for appellant.
Carol A. Wright; Vorys, Sater, Seymour & Pease LLP, James E. Phillips and Timothy W. Hoover, for appellee.
Dan Gattermeyer, Butler County Prosecuting Attorney, and Daniel G. Eichel, Assistant Prosecuting Attorney, urging reversal for amicus curiae Ohio Prosecuting Attorneys Association.
Kohrman Jackson & Krantz P.L.L. and James B. Rosenthal; Raymond Vasvari, urging affirmance for amicus curiae American Civil Liberties Union of Ohio Foundation, Inc.
Baker & Hostetler LLP, David L. Marburger and Gina A. Brickley, urging affirmance for amicus curiae Ohio Coalition for Open Government.
Lucy Dalglish, Gregg Leslie and Ashley Gauthier; Cohn & Marks, Richard Schmidt and Kevin M. Goldberg; Baker & Hostetler LLP, Bruce W. Sanford, Robert D. Lystad and Bruce D. Brown, urging affirmance for amici curiae Reporters Committee for Freedom of the Press, American Society of Newspaper Editors, and the Society of Professional Journalists.
The court of appeals stated, and I agree, that “[t]he anonymous jury system is a significant alteration in the way jury trials have been conducted in this state. Although [this information is] not contained in the record, one can theorize [that] this carte blanche anonymous jury system is a result of the trial court’s concern for accommodating jurors who may be hesitant or timid about jury service. Although the concern exhibited by the trial court is laudable in some respects, it nonetheless flies in the face of history, precedent, custom and the federal cases.”
Anonymous juries significantly diminish the right to a trial by jury by preventing access to information necessary for voir dire. Allowing anonymous juries is structural error because anonymous juries affect “ ‘the entire conduct of the trial from beginning to end’ ” and “ ‘the framework within which the trial proceeds.’ ” State v. Esparza (1996), 74 Ohio St.3d 660, 661, 660 N.E.2d 1194, 1196, quoting Arizona v. Fulminante (1991), 499 U.S. 279, 309-310, 111 S.Ct. 1246, 1265, 113 L.Ed.2d 302, 331.
Accordingly, I dissent and would grant a new trial.